Citation Nr: 1546595	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  11-28 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Entitlement to service connection for rhinitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from April 1967 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the Board at a July 2013 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was brought before the Board in October 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development which has been completed.

In addition to the claims currently before the Board, the issues of service connection for bilateral hearing loss disability and tinnitus were perfected for appeal and addressed in the October 2014 remand.  During the pendency of the appeal, in a July 2015 rating decision, the AOJ granted service connection for bilateral hearing loss disability and assigned a non-compensable evaluation effective July 13, 2009, and tinnitus and assigned a 10 percent disability evaluation effective July 13, 2009.   As this represents a full grant of benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2015).


FINDINGS OF FACT

1. The Veteran has not been diagnosed with chronic sinusitis at any point during the appeal period.

2. Rhinitis was noted upon the Veteran's entrance to active service and was not aggravated by such service. 


CONCLUSIONS OF LAW

1. Chronic sinusitis was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2. Rhinitis preexisted active service and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has been afforded a VA examination in conjunction with his claims which, in conjunction with a subsequent addendum opinion, is adequate for the purposes of the instant appeal, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The instant appeal has been previously remanded in October 2014.  There has been substantial compliance with the Board's remand directives, as the Veteran was requested to supply additional information regarding private treatment for his claimed sinusitis (to which he did not reply), an addendum opinion was obtained, and the Veteran was notified that no additional service treatment records were located.  Adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Finally, as noted above, the Veteran was provided a hearing before the Board in July 2013.  The Board finds that the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and adjudication of the Veteran's appeal may proceed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Sinusitis

The Veteran claims service connection for chronic sinusitis, which he asserts began during active service.

Significantly, the Board observes the current, competent evidence of record indicates the Veteran does not suffer from clinically diagnosed chronic sinusitis at any point during the appeal period.  In this regard, a May 2012 VA examination noted an episode of acute sinusitis in 2005, but specifically found that there was no evidence in the claims file demonstrating a diagnosis of chronic sinusitis.  In a January 2015 addendum opinion confirming a lack of diagnosis of sinusitis, the VA examiner cited medical literature regarding sinusitis, and noted that the Veteran was diagnosed with allergic rhinitis, which can and typically cause sinus pain and pressure, but this is not the same as a sinus infection or true sinusitis.  

The Board acknowledges the Veteran's assertion that he has been diagnosed with chronic sinusitis, in particular by a 2010 CT scan.  However, despite VA's request to submit or provide VA access to such records, he has failed to identify any competent medical records which may support a current diagnosis of chronic sinusitis.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even assuming arguendo that the Veteran has suffered from acute sinusitis in the past, such symptomatology is not germane in the absence of any resulting chronic disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

The preponderance of the evidence is against the Veteran's claim, and the benefit-of-the-doubt rule does not apply in this case.  As such, the Board finds that the Veteran's claim for service connection for sinusitis must be denied.  38 U.S.C.A.     § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Rhinitis

The Veteran claims entitlement to service connection for rhinitis as directly related to his period of active service.  Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2014).  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b) (2015).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to...manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

In the instant case, even though a December 1966 Report of Medical Examination found the Veteran's sinuses and mouth/throat to then be clinically normal, a contemporaneous Report of Medical History includes a notation by the examining physician of a prior history of mild hay fever (another term for rhinitis).  Given this notation by the examining physician, the Board finds that rhinitis preexisted active service; therefore, the presumption of soundness does not apply in this case.  38 U.S.C.A. § 1111 (West 2014).

The Board must next determine whether the Veteran's preexisting rhinitis was aggravated by his military service.  A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2015); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The burden falls on the Veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Should an increase be established, the presumption of aggravation under section 1153 applies, and the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A.    § 1153 (West 2014); see also 38 C.F.R. § 3.306 (2015); Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Initially, the Board acknowledges the Veteran was treated once for rhinitis during service.  See May 1969 treatment note.  However, no further treatment was sought, and the Veteran's sinuses and mouth/throat were again found to be clinically normal at service separation.  See December 1970 Report of Medical Examination.  There is no objective independent medical evidence that his preexisting rhinitis underwent a permanent increase in severity during service.  In fact, the May 2012 VA examiner found the Veteran's rhinitis appeared constant throughout service and did not worsen until 2005, well after his separation from service in January 1971.

In light of such evidence, the Veteran has not satisfied his burden of establishing an increase in severity of his preexisting rhinitis during service.  See Wagner, 370 F.3d at 1096.  Absent such an increase in severity, aggravation of the preexisting disability may not be conceded.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. 
§ 3.306(b) (2015); Falzone, 8 Vet. App. at 402.  

In sum, a history of hay fever was noted by the examining physician at the Veteran's entry to active service.  Further, the evidence supports a conclusion that there was no increase in severity of the Veteran's preexisting rhinitis.  As such, the Veteran's claim of service connection for rhinitis must be denied.  38 U.S.C.A.        § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2015).


ORDER

Service connection for sinusitis is denied.

Service connection for rhinitis is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


